DETAILED ACTION
Amendment received 16 August 2021 is acknowledged.  Claims 1-20 are pending and have been considered as follows.

Allowable Subject Matter
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 16 August 2021 have been fully considered as follows.
Applicant argues that the objection to the Drawings should not be maintained in view of the amendments (page 13 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, this objection is not maintained.
Applicant argues that the objection to the Abstract should not be maintained in view of the amendments (page 13 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, this objection is not maintained.
Applicant argue that the objection to the Claims should not be maintained in view of the amendments (page 13 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, this objection is not maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seraji (US Patent No. 4,999,553), Funda (US Patent No. 5,887,121), Nakajima (US Pub. No. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664